Exhibit 10.1

COLEMAN CABLE, INC.

LONG-TERM INCENTIVE PLAN

(As amended and restated effective April 28, 2011)

SECTION 1

GENERAL

1.1. Purpose. The Coleman Cable, Inc. Long-Term Incentive Plan (the “Plan”) has
been established by Coleman Cable, Inc. (the “Company”) to (i) attract and
retain persons eligible to participate in the Plan; (ii) motivate Participants,
by means of appropriate incentives, to achieve long-range goals; (iii) provide
incentive compensation opportunities that are competitive with those of other
similar companies; and (iv) further identify Participants’ interests with those
of the Company’s other shareholders through compensation that is based on the
Company’s common stock and Company performance; and thereby promote the
long-term financial interest of the Company and the Subsidiaries, including the
growth in value of the Company’s equity and enhancement of long-term shareholder
return.

1.2. Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Persons, those persons who will be granted one or more Awards under the
Plan and thereby become “Participants” in the Plan.

1.3. Operation, Administration, and Definitions. The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 8 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 13).

SECTION 2

AWARDS

2.1. Grant and Use of Awards. In the discretion of the Committee, a Participant
may be granted any Award permitted under the provisions of the Plan, and more
than one Award may be granted to a Participant. Subject to subsection 3.5
(relating to repricing), Awards may be granted as alternatives to or replacement
of Awards granted or outstanding under the Plan, or any other plan or
arrangement of the Company or a Subsidiary (including a plan or arrangement of a
business or entity, all or a portion of which is acquired by the Company or a
Subsidiary). Subject to the overall limitation on the number of shares of Stock
that may be delivered under the Plan, the Committee may use available shares of
Stock as the form of payment for compensation, grants or rights earned or due
under any other compensation plans or arrangements of the Company or a
Subsidiary, including the plans and arrangements of the Company or a Subsidiary
assumed in business combinations. Notwithstanding the provisions of subsection
3.2, Options and SARs granted under the Plan in replacement for awards under
plans and arrangements of the Company, Subsidiaries, or other companies that are
assumed in business combinations may provide for exercise prices that are less
than the Fair Market Value of the Stock at the time of the replacement grants,
if the Committee determines that such exercise price is appropriate to preserve
the economic benefit of the Award.

2.2. Agreement With Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written (including electronic)
document as is determined by the Committee. Such terms shall specify, among
other things, the extent of Participant’s rights with respect to the Award
following the Participant’s separation from service with the Company and the

 

1



--------------------------------------------------------------------------------

Subsidiaries. An Award Agreement’s terms shall be determined by the Committee in
its sole discretion. Such terms need not be uniform among all Awards, and may
reflect, among other things, distinctions based on the reasons for separation
from service. A copy of such document shall be provided to the Participant, and
the Committee may, but need not, require that the Participant sign a copy of
such document. Such document is referred to in the Plan as an “Award Agreement”
regardless of whether any Participant signature is required.

2.3. Dividends and Dividend Equivalents. An Award (excluding Options or SARs)
may provide the Participant with the right to receive dividend or dividend
equivalent payments with respect to Stock subject to the Award (both before and
after the Stock subject to the Award is earned, vested, or acquired), which
payments may be either made currently or credited to an account for the
Participant, and may be settled in cash or Stock, as determined by the
Committee. Any such settlements, and any such crediting of dividends or dividend
equivalents or reinvestment in shares of Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.

2.4. Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, the granting of replacement Awards, or combination thereof as
the Committee shall determine. Satisfaction of any such obligations under an
Award, which is sometimes referred to as “settlement” of the Award, may be
subject to such conditions, restrictions and contingencies as the Committee
shall determine. The Committee may permit or require the deferral of any Award
payment or distribution, in accordance with Section 12 and subject to such rules
and procedures as it may establish, which may include provisions for the payment
or crediting of interest or dividend equivalents, and may include converting
such credits into deferred Stock equivalents. Each Subsidiary shall be liable
for payment of cash due under the Plan with respect to any Participant to the
extent that such benefits are attributable to the services rendered for that
Subsidiary by the Participant. Any disputes relating to liability of a
Subsidiary for cash payments shall be resolved by the Committee.

2.5. Transferability. Except as otherwise provided by the Committee, Awards
under the Plan may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, or pursuant to a domestic relations order (as defined in section
414(p)) of the Code. All rights with respect to an Award shall be available
during the Participant’s lifetime only to the Participant or the Participant’s
guardian or legal representative. The Committee may, in its discretion, require
a Participant’s guardian or legal representative to supply it with evidence the
Committee deems necessary to establish the authority of the guardian or legal
representative to act on behalf of the Participant.

2.6. Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.

SECTION 3

OPTIONS

3.1. Definitions; Types of Options. The grant of an “Option” entitles the
Participant to purchase shares of Stock at an Exercise Price established in
accordance with Section 3.2. Any Option granted under this Section 3 may be
either an Option that is intended to satisfy the requirements applicable to an
“incentive stock option” described in section 422(b) of the Code (an “ISO”) or
an Option not intended to so qualify (an “NQO”), as determined in the discretion
of the Committee. ISOs may be granted only to Eligible Persons who are employees
of the Company or any of its Subsidiaries.

3.2. Exercise Price. The “Exercise Price” of each Option granted under this
Section 3 shall be established by the Committee or shall be determined by a
method established by the Committee at the time the Option is

 

2



--------------------------------------------------------------------------------

granted. The Exercise Price shall not be less than 100% of the Fair Market Value
of a share of Stock on the date of grant (or, if greater, the par value of a
share of Stock).

3.3. Exercise. An Option shall be exercisable in accordance with such terms and
conditions and during such periods as may be established by the Committee. In no
event, however, shall the term of an Option exceed ten years.

3.4. Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under this Section 3 shall be subject to the following:

(a) Subject to the following provisions of this subsection 3.4, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Committee and described in
paragraph 3.4(c), payment may be made as soon as practicable after the
exercise).

(b) Subject to applicable law, the Exercise Price shall be payable in cash, by
promissory note, or by tendering, by either actual delivery of shares or by
attestation, shares of Stock acceptable to the Committee (including shares
otherwise distributable pursuant to the exercise of the Option) and valued at
Fair Market Value as of the day of exercise, or in any combination thereof, as
determined by the Committee; provided that, except as otherwise provided by the
Committee, payments made with shares of Stock in accordance with this
paragraph (b) shall be limited to shares held by the Participant for not less
than six months prior to the payment date (except to the extent the shares are
otherwise distributable pursuant to the exercise of the Option).

(c) Subject to applicable law, the Committee may permit a Participant to elect
to pay the Exercise Price upon the exercise of an Option by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise.

3.5. No Repricing. Except for either adjustments pursuant to paragraph 8.2(e)
(relating to the adjustment of shares), or reductions of the Exercise Price
approved by the Company’s shareholders, the Exercise Price for any outstanding
Option may not be decreased after the date of grant nor may an outstanding
Option granted under the Plan be surrendered to the Company as consideration for
the grant of a replacement Option with a lower exercise price.

SECTION 4

STOCK APPRECIATION RIGHTS

4.1 Definition. The grant of a stock appreciation right (“SAR”) entitles the
Participant to receive, upon exercise of the SAR, the amount described in
Section 4.5. A SAR Award may consist of Freestanding SARs, Tandem SARs, or any
combination of the two, as determined by the Committee.

4.2 Exercise Price. The “Exercise Price” of each SAR granted under this
Section 4 shall be established by the Committee or shall be determined by a
method established by the Committee at the time the SAR is granted. The Exercise
Price shall not be less than 100% of the Fair Market Value of a share of Stock
on the date of grant (or, if greater, the par value of a share of Stock).

4.3 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
shares of Stock subject to the related Option, upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the shares of Stock for which its related Option
is then exercisable.

 

3



--------------------------------------------------------------------------------

4.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon such
terms and conditions as the Committee, in its sole discretion, imposes.

4.5 Term of SARs. The term of an SAR shall be determined by the Committee, in
its sole discretion, but may not exceed ten years.

4.6 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) the excess, if any, of the Fair Market Value of a share of Stock on the date
of exercise over the Exercise Price specified in the Award Agreement; by

(b) the number of shares of Stock as to which the SAR is exercised.

Such payment shall be made in cash, in shares of Stock of equivalent Fair Market
Value or in some combination of the two, as specified in the Award Agreement.

SECTION 5

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

5.1 Definitions. The grant of “Restricted Stock” is a grant of Stock awarded to
a Participant that is subject to such transferability restrictions and
forfeitability conditions as are specified in the Award Agreement and this
Section 5. A “Restricted Stock Unit” is a notional account that is (a) credited
with amounts equal to shares of Stock as specified in the underlying Award
Agreement, (b) subject to restrictions and (c) payable in cash or shares of
Stock.

5.2 Nontransferability. Restricted Stock and Restricted Stock Units granted
herein remain subject to the nontransferability restrictions described in
subsection 2.5 until the end of the applicable Restriction Period.

5.3 Forfeiture Restrictions. The Restricted Stock or Restricted Stock Unit Award
Agreement shall provide for the forfeiture of the Award unless the conditions
set forth in the Award Agreement are met or such conditions lapse. Such
conditions may include, without limitation, time-based vesting requirements,
restrictions based upon the achievement of specific performance objectives, and
restrictions under applicable federal or state securities laws. The Committee
may provide that restrictions established under this subsection 5.3 as to any
given Award shall lapse all at once or in installments.

5.4 Certificates During Restriction Period. The Company shall retain the
certificates representing shares of Restricted Stock in its possession until all
conditions and restrictions applicable to the shares have been satisfied.

5.5 Payment of Awards. Except as otherwise provided in this Section 5, shares of
Stock covered by each Restricted Stock grant shall become freely transferable by
the Participant after the last day of the applicable Restriction Period, and
share equivalent units covered by a Restricted Stock Unit shall be paid to the
Participant in cash or shares of Stock, as specified in the Award Agreement, as
soon as practicable following the close of the applicable Restriction Period, or
on such other date as is provided in the Award Agreement.

5.6 Voting Rights. During the Restriction Period, Participants holding shares of
Restricted Stock may exercise full voting rights with respect to those shares.

 

4



--------------------------------------------------------------------------------

SECTION 6

PERFORMANCE AWARDS, PERFORMANCE SHARES AND PERFORMANCE UNITS

6.1 Definitions. A grant of a “Performance Share” is an Award consisting of a
notional account with an initial value equal to the Fair Market Value of a share
of Stock on the date of grant, and having payment terms based on the
Participant’s attainment of performance objectives, as described in this
Section 6. A “Performance Unit” is an Award consisting of a notional account
with an initial value established by the Committee at the time of grant, with
payment terms based on the Participant’s attainment of performance objectives,
as described in this Section 6. A “Performance Award” is an Award consisting of
a contractual right to receive cash upon the achievement, in whole or in part,
of applicable performance objectives, as described in this Section 6. The time
period during which the performance objectives must be met is referred to herein
as a “Performance Period.”

6.2 Earning of Performance Units and Performance Shares. Subject to the terms of
the Plan, after the applicable Performance Period has ended and to the extent
the corresponding performance objectives have been achieved, the holder of
Performance Awards, Performance Units or Performance Shares shall be entitled to
receive payment with respect to such Awards as provided under the terms of the
Award Agreement.

6.3 Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Awards, Performance Units and Performance Shares
shall be made as soon as practicable following the close of the applicable
Performance Period, in a manner determined by the Committee in its sole
discretion. The Committee shall pay earned Performance Units and Performance
Shares in the form of cash, in shares of Stock, or in a combination of cash and
shares of Stock, as specified in the Award Agreement.

SECTION 7

PERFORMANCE-BASED AWARDS

Unless and until the Committee proposes and the Company’s shareholders approve a
change in the general performance measures set forth in this Section 7, the
performance measure(s) to be used for purposes of Awards (other than Options and
SARs) designed to qualify for the performance-based compensation exception (the
“Performance-Based Exception”) to the tax deductibility limitations of section
162(m) of the Code and the regulations thereunder (“Section 162(m)”) shall
consist of one or more of the following metrics relating to Company performance:

(a) net earnings;

(b) operating earnings or income;

(c) earnings growth;

(d) net income (absolute or competitive growth rates comparative);

(e) net income applicable to shares of Stock;

(f) cash flow, including EBITDA, operating cash flow, free cash flow, discounted
cash flow return on investment, and cash flow in excess of cost of capital;

(g) earnings per share of Stock;

(h) return on shareholders equity (absolute or peer-group comparative);

(i) Stock price (absolute or peer-group comparative);

(j) absolute and/or relative return on common shareholders equity;

(k) absolute and/or relative return on capital;

 

5



--------------------------------------------------------------------------------

(l) absolute and/or relative return on assets;

(m) economic value added (income in excess of cost of capital);

(n) customer satisfaction;

(o) expense reduction;

(p) ratio of operating expenses to operating revenues; and

(q) growth rates and trends relating to the above factors.

The Committee shall have the discretion to adjust targets set for preestablished
performance objectives; however, Awards designed to qualify for the
Performance-Based Exception may not be adjusted upward, except to the extent
permitted under Section 162(m), to reflect accounting changes or other events.

If, at the time of grant, the Committee intends an Award to qualify for the
Performance-Based Exception, the Committee must establish the performance
objectives for the applicable Performance Period no later than the 90th day
after the Performance Period begins (or by such other date as my be required
under Section 162(m)).

As soon as practicable after the end of a Performance Period and prior to any
payment in respect of such Performance Period, the Committee shall certify in
writing the amount of the Performance Award, the number of Performance Shares or
the number and value of Performance Units that have been earned on the basis of
performance in relation to the established performance objectives.

Unless the Committee provides otherwise for a given Performance Period, the
target payment date for any Performance Award not deferred shall be on or before
the date that is 2 1/2 months after the end of the calendar year (or if later,
the end of the Company’s tax year) that includes the end of the Performance
Period, but in no event shall any Performance Award not deferred be paid later
than the end of the calendar year following the calendar year that includes the
end of the Performance Period.

If Section 162(m) or other applicable tax or securities laws change to allow the
Committee discretion to change the types of performance measures for Awards
without obtaining shareholder approval, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval. In addition, if the
Committee determines it is advisable to grant Awards that shall not qualify for
the Performance-Based Exception, the Committee may grant Awards that do not so
qualify.

SECTION 8

OPERATION AND ADMINISTRATION

8.1. Effective Date. The Plan was originally effective October 5, 2006 (the
“Effective Date”). Subject to the approval of the shareholders of the Company,
the Plan is amended and restated effective as of April 28, 2011; provided,
however, that Awards may be granted contingent on approval of the Plan by the
shareholders of the Company. In the event of Plan termination, the terms of the
Plan shall remain in effect as long as any Awards under it are outstanding;
provided, however, that no Awards may be granted under the Plan after the
ten-year period commencing on the Effective Date.

8.2. Shares and Other Amounts Subject to Plan. The shares of Stock and other
amounts for which Awards may be granted under the Plan shall be subject to the
following:

(a) The shares of Stock with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or, to the extent permitted by
applicable law, currently held or acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions.

 

6



--------------------------------------------------------------------------------

(b) Subject to the following provisions of this subsection 8.2, the maximum
number of shares of Stock that may be delivered to Participants and their
beneficiaries under the Plan in the aggregate shall be equal to 2,940,000 shares
of Stock.

(c) Only shares of Stock, if any, actually delivered to the Participant or
beneficiary on an unrestricted basis with respect to an Award shall be treated
as delivered for purposes of the determination under paragraph (b) above,
regardless of whether the Award is denominated in Stock or cash. Consistent with
the foregoing:

(i) To the extent any shares of Stock covered by an Award are not delivered to a
Participant or beneficiary because the Award is forfeited or canceled, or the
shares of Stock are not delivered on an unrestricted basis (including, without
limitation, by reason of the Award being settled in cash or used to satisfy the
applicable tax withholding obligation), such shares shall not be deemed to have
been delivered for purposes of the determination under paragraph (b) above.

(ii) If the Exercise Price of any Option granted under the Plan or any prior
plan, or the tax withholding obligation with respect to any Award granted under
the Plan or any prior plan, is satisfied by tendering shares of Stock to the
Company (by either actual delivery or by attestation), only the number of shares
of Stock issued net of the shares of Stock tendered shall be deemed delivered
for purposes of determining the number of shares of Stock available for delivery
under the Plan.

(d) Subject to paragraph 8.2(e), the following additional maximums are imposed
under the Plan.

(i) The maximum number of shares of Stock that may be delivered to Participants
and their beneficiaries with respect to ISOs granted under the Plan shall be
1,650,000 shares.

(ii) The maximum aggregate number of shares that may be covered by granted to
any one Participant during any one calendar-year period is 500,000 shares.

(iii) The maximum aggregate cash payment with respect to Performance Awards
granted in any one calendar-year period that may be made to any one Participant
shall be $2,000,000.

(e) In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, sale of assets or subsidiaries, combination or exchange of shares),
the Committee shall adjust Awards to preserve the benefits or potential benefits
of the Awards. Action by the Committee may include: (i) adjustment of the number
and kind of shares which may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding Awards; (iii) adjustment of the
Exercise Price of outstanding Options; and (iv) any other adjustments that the
Committee determines to be equitable (which may include, without limitation,
(I) replacement of Awards with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (II) cancellation of the Award in return for cash payment of
the current value of the Award, determined as though the Award is fully vested
at the time of payment, provided that with respect to an Option or SAR the
amount of such payment may be the excess of value of the Stock subject to the
Option or SAR at the time of the transaction over the exercise price).

8.3. General Restrictions. Delivery of shares of Stock or other amounts under
the Plan shall be subject to the following:

(a) Notwithstanding any other provision of the Plan, the Company shall have no
obligation to deliver any shares of Stock or make any other distribution of
benefits under the Plan unless such delivery or distribution complies with all
applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

(b) To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

 

7



--------------------------------------------------------------------------------

8.4. Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. Except as otherwise provided by the
Committee, such withholding obligations may be satisfied (i) through cash
payment by the Participant; (ii) through the surrender of shares of Stock which
the Participant already owns; or (iii) through the surrender of shares of Stock
to which the Participant is otherwise entitled under the Plan, provided,
however, that such shares under this clause (iii) may be used to satisfy not
more than the Company’s minimum statutory withholding obligation (based on
minimum statutory withholding rates for Federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income).

8.5. Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of such company.

8.6. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

8.7. Limitation of Implied Rights.

(a) Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the Stock or amounts,
if any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

(b) The Plan does not constitute a contract of employment, and selection as a
Participant shall not give any participating employee the right to be retained
in the employ of the Company or any Subsidiary, nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan. Except as otherwise provided in the Plan, no Award
under the Plan shall confer upon the holder thereof any rights as a shareholder
of the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

8.8. Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

SECTION 9

CHANGE IN CONTROL

Subject to the provisions of paragraph 8.2(e) (relating to the adjustment of
shares), the occurrence of a Change in Control shall have the effect, if any, on
an Award as set forth in the Award Agreement or, to the extent not prohibited by
the Plan or the Award Agreement, as provided by the Committee.

 

8



--------------------------------------------------------------------------------

SECTION 10

COMMITTEE

10.1. Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 10. The Committee shall be selected by the Board,
and shall consist solely of two or more members of the Board who are not
employees of the Company or any Subsidiary. The Committee shall satisfy the
“nonemployee director” requirements of Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, and the related regulations and the “outside director”
provisions of Code Section 162(m), or any successor regulations or provisions.
If the Committee does not exist, or for any other reason determined by the
Board, and to the extent not prohibited by applicable law or the applicable
rules of any stock exchange and to the extent that such action does not require
approval by “outside directors” to comply with Code Section 162(m) and the
related regulations, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

10.2. Powers of Committee. The Committee’s administration of the Plan shall be
subject to the following:

(a) Subject to the provisions of the Plan, the Committee shall have the
authority and discretion to select from among the Eligible Persons those persons
who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares or units covered by the
Awards, to establish the terms, conditions, performance criteria, restrictions,
and other provisions of such Awards, and (subject to the restrictions imposed by
Section 11) to amend, cancel, or suspend Awards.

(b) To the extent that the Committee determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee shall have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States.

(c) The Committee shall have the authority and discretion to interpret the Plan,
to establish, amend, and rescind any rules and regulations relating to the Plan,
to determine the terms and provisions of any Award Agreement made pursuant to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.

(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles and
by-laws of the Company, and applicable state corporate law.

(f) The Committee shall take such actions as it determines to be necessary or
appropriate with respect to this Plan, and the Awards granted under the Plan, to
avoid acceleration of income recognition or imposition of penalties under
section 409A of the Code.

10.3. Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.

10.4. Information to be Furnished to Committee. The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s, director’s or Participant’s employment or
service, termination of employment, separation from service, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect. Participants and other persons entitled to benefits

 

9



--------------------------------------------------------------------------------

under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the Plan.

SECTION 11

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee, if applicable); and further provided
that adjustments pursuant to paragraph 8.2(e) shall not be subject to the
foregoing limitations of this Section 11; and further provided that the
provisions of subsection 3.5 (relating to repricing) cannot be amended unless
the amendment is approved by the Company’s shareholders.

SECTION 12

DEFERRALS AND SECTION 409A

12.1 Purpose. As provided in an Award Agreement, the Committee may permit or
require a Participant to defer receipt of cash or shares of Stock that would
otherwise be due to him or her under the Plan or otherwise create a deferred
compensation arrangement (as defined in section 409A of the Code) in accordance
with this Section 12.

12.2 Initial Deferral Elections. The deferral of an Award under the Plan or
compensation otherwise payable to the Participant shall be set forth in the
terms of the Award Agreement or as elected by the Participant pursuant to such
rules and procedures as the Committee may establish. Any such initial deferral
election by a Participant shall designate a time and form of payment and shall
be made at such time as provided below:

(a) A Participant may make a deferral election with respect to an Award under
the Plan (or compensation giving rise thereto) at any time in any calendar year
preceding the year in which service giving rise to such compensation or award is
rendered.

(b) In the case of the first year in which a Participant becomes eligible to
receive an Award or defer compensation under the Plan, the Participant may make
a deferral election within 30 days after the date the Participant becomes
eligible to participate in the Plan; provided, that such election may apply only
with respect to the portion of the Award or compensation attributable to service
to be performed subsequent to the election.

(c) Where the grant of an Award under the Plan or payment of compensation, or
the applicable vesting, is conditioned upon the satisfaction of pre-established
organizational or individual performance criteria relating to a Performance
Period of at least 12 consecutive months in which the Participant performs
service, a Participant may make a deferral election no later than six months
prior to the end of the applicable Performance Period.

(d) Where the vesting of an Award under the Plan is contingent upon the
Participant’s continued service for a period of no less than 13 months, the
Participant may make a deferral election within 30 days of receiving an Award.

(e) To the extent permitted by the Committee, a Participant may make a deferral
election in other circumstances and at such times as may be permitted under
section 409A of the Code.

 

10



--------------------------------------------------------------------------------

12.3 Distribution Dates. Any deferred compensation arrangement created under the
Plan shall be distributed at such times as provided in the Award Agreement or a
separate election form, which may include the earliest or latest of one or more
of the following:

(a) a fixed date as set forth in the Award Agreement or pursuant to a
Participant’s election;

(b) the Participant’s death;

(c) the Participant’s “disability,” as defined in section 409A of the Code;

(d) a “change in control,” as defined in section 409A of the Code;

(e) an “unforeseeable emergency,” as defined in section 409A of the Code and
implemented by the Committee;

(f) a Participant’s “separation from service,” as defined in section 409A of the
Code or, in the case of a “specified employee” (as defined in section 409A of
the Code) six months following the Participant’s “separation from service”; or

(g) such other events as permitted under section 409A of the Code and the
regulations and guidance thereunder.

12.4 Restrictions on Distributions. No distribution of a deferral may be made
pursuant to the Plan if the Committee reasonably determines that such
distribution would (i) violate federal securities laws or other applicable law;
(ii) be nondeductible pursuant to section 162(m) of the Code; or
(iii) jeopardize the Company’s ability to continue as a going concern. In any
such case, distribution shall be made at the earliest date at which the
Committee determines such distribution would not trigger clause (i), (ii) or
(iii) above.

12.5 Redeferrals. The Company, in its discretion, may permit a Participant to
make a subsequent election to delay a distribution date, or, as applicable, to
change the form distribution payments, attributable to one or more events
triggering a distribution, so long as (i) such election may not take effect
until at least 12 months after the election is made, (ii) such election defers
the distribution for a period of not less than five years from the date such
distribution would otherwise have been made, and (iii) such election may not be
made less than 12 months prior to the date the distribution was to be made.

12.6 Termination of Deferred Compensation Arrangements. In addition, the
Committee may in its discretion terminate the deferred compensation arrangements
created under the Plan subject to the following:

(a) the arrangement may be terminated within the 30 days preceding, or 12 months
following, a change in control, as defined in section 409A, provided that all
payments under such arrangement are distributed in full within 12 months after
termination;

(b) the arrangement may be terminated in the Committee’s discretion at any time
provided that (i) all deferred compensation arrangements of similar type
maintained by the Company are terminated, (ii) all payments are made at least 12
months and no more than 24 months after the termination, and (iii) the Company
does not adopt a new arrangement of similar type for a period of five years
following the termination of the arrangement; and

(c) the arrangement may be terminated within 12 months of a corporate
dissolution taxed under section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A) provided that the payments
under the arrangement are distributed by the latest of the (i) the end of the
calendar year of the termination, (ii) the calendar year in which such payments
are fully vested, or (iii) the first calendar year in which such payment is
administratively practicable.

12.7 Interpretation and Section 409A Payments. Any Award under the Plan is
intended either (i) to be exempt from section 409A of the Code under the stock
right, short-term deferral or other exceptions available under section 409A, or
(ii) to comply with section 409A of the Code, and the Plan shall be administered
in a

 

11



--------------------------------------------------------------------------------

manner consistent with such intent. For purposes of section 409A, each payment
of deferred compensation under this Plan shall be considered a separate payment.

SECTION 13

DEFINED TERMS

In addition to the other definitions contained herein, the following definitions
shall apply:

(a) Award. The term “Award” means any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Performance Share,
or Performance Unit award granted under the Plan.

(b) Board. The term “Board” means the Board of Directors of the Company.

(c) Change in Control. ”Change in Control” shall have the meaning given in a
Participant’s individual Award Agreement.

(d) Code. The term “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.

(e) Eligible Person. The term “Eligible Person” means any employee of the
Company or a Subsidiary or any director of the Company or a Subsidiary. An Award
may be granted to an employee, in connection with hiring, retention or
otherwise, prior to the date the employee first performs services for the
Company or the Subsidiaries, provided that such Awards shall not become vested
prior to the date the employee first performs such services.

(f) Fair Market Value. Except as otherwise provided by the Committee, for
purposes of determining the “Fair Market Value” of a share of Stock as of any
date, the following rules shall apply:

(i) If the principal market for the Stock is a national securities exchange or
the Nasdaq stock market, then the “Fair Market Value” as of that date shall be
the mean between the lowest and highest reported sale prices of the Stock on
that date on the principal exchange or market on which the Stock is then listed
or admitted to trading.

(ii) If sale prices are not available or if the principal market for the Stock
is not a national securities exchange and the Stock is not quoted on the Nasdaq
stock market, then the “Fair Market Value” as of that date shall be the mean
between the highest bid and lowest asked prices for the Stock on such day as
reported on the Nasdaq OTC Bulletin Board Service or by the National Quotation
Bureau, Incorporated or a comparable service.

(iii) If the day is not a business day and, as a result, paragraphs (i) and
(ii) above are inapplicable, the Fair Market Value of the Stock shall be
determined as of the next earlier business day. If paragraphs (i) and (ii) above
are otherwise inapplicable, then the Fair Market Value of the Stock shall be
determined in good faith by the Committee.

(g) Freestanding SAR. The term “Freestanding SAR” means an SAR that is granted
independently of any Options, as described in Section 4.

(h) Restriction Period. The term “Restriction Period” means the period during
which an Award remains nontransferable and subject to the risk of forfeiture in
the event the conditions of the Award (based on the passage of time, the
achievement of performance objectives, or the occurrence of other events as
determined by the Committee, at its discretion) are not satisfied.

(i) Stock. The term “Stock” means shares of common stock of the Company.

(j) Subsidiaries. For purposes of the Plan, the term “Subsidiary” means any
corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent voting or profits interest is

 

12



--------------------------------------------------------------------------------

owned, directly or indirectly, by the Company (or by any entity that is a
successor to the Company), and any other business venture designated by the
Committee in which the Company (or any entity that is a successor to the
Company) has a significant interest, as determined in the discretion of the
Committee.

(k) Tandem SAR. The term “Tandem SAR” means an SAR that is granted in connection
with a related Option pursuant to Section 4, the exercise of which requires
forfeiture of the right to purchase a share of Stock under the related Option
(and when a share of Stock is purchased under the Option, the Tandem SAR shall
similarly be canceled).

 

13